                        Case 3:17-cv-01183-RDM Document 90 Filed 03/01/20 Page 1 of 8



                                    CLERK’S AMENDED EXHIBIT LIST

Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183
Names of Party Submitting List: Defendant DMVA

 Exhibit No.      Description of Object or Item     Document Date Identified       Date     Witness on Stand
                                                                   in Court      Admitted
     D1        Semian Nomination for Commandant       5/11/2010
                          DEF000005
     D2                   Semian CV
                         DEF000006-8
     D3            Semian Appointment Letter            6/7/2010
                        DEF000012-13
     D4               Position Description             6/21/2010
                        DEF000014-16
     D5               Position Description             7/12/2012
                        DEF000017-19
     D6               Position Description              4/5/2013
                        DEF000020-22
     D7               Position Description             7/30/2015
                        DEF000023-25
     D8               Position Description              5/7/2008
                        DEF000026-28
     D9                 EEOC Policies                   Various
                        DEF000029-45
    D10            Emails re: IG Investigation            2013
                        DEF000046-49
                      Case 3:17-cv-01183-RDM Document 90 Filed 03/01/20 Page 2 of 8
Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183

    D11       IG Investigation re: Semian/Gavin      4/10/2014
                        DEF000050-66
    D12         Ruscavage memos re: Semian           VARIOUS
                     DEF000068-000093

    D13              Jarmillo Complaint
                       DEF000094-135
   D14-A          1.22.14 Complaint Survey           1/22/2014
                       DEF000136-171
   D14-B          2.4.14 Complaint Survey             2/4/2014
                       DEF000172-184
   D14-C            3.13.14 Revisit Survey           3/13/2014
                       DEF000185-190
   D14-D          4.22.14 Complaint Survey           4/22/2014
                       DEF000191-209
   D14-E            6.20.14 Annual Survey            6/20/2014
                       DEF000210-327
   D14-F            8.26.14 Revisit Survey           8/26/2014
                       DEF000328-365
   D14-G            9.18.14 Revisit Survey           9/18/2014
                       DEF000366-385
   D14-H           10.24.14 Annual Survey            10/24/2014
                       DEF000386-465
   D14-I          1.27.15 Complaint Survey           1/27/2015
                       DEF000466-485


                                                                                      2
                       Case 3:17-cv-01183-RDM Document 90 Filed 03/01/20 Page 3 of 8
Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183

   D14-J             4.16.15 Annual Survey            4/16/2015
                         DEF000486-580
   D14-K            7.7.15 Complaint Survey            7/7/2015
                         DEF000581-593
   D14-L           10.20.15 Complaint Survey          10/20/2015
                         DEF000594-605
   D14-M     9.25.15 Annual and Complaint Survey      9/25/2015
                           DEF606-702
    D15      Semian Employment Application and           2010
                       Interview Materials
                         DEF000703-739
    D16          Results of Jarmillo Complaint           2011
                    Investigation re: Semian
                         DEF000740-783
    D17         Letter re: Recent Annual Survey        6/9/2011
                         DEF000784-803
    D18                    Semian EPR               6/7/10-6/30/11
                         DEF000805-807
    D19                    Semian EPR                 6/7/2011-
                         DEF000808-818                6/30/2012
    D20                 Overtime Budgets              2012-2013

    D21      Auditor General Performance Audit        7/26/2012
                      DEF000823-858



                                                                                       3
                      Case 3:17-cv-01183-RDM Document 90 Filed 03/01/20 Page 4 of 8
Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183

    D22        DMVA Response to Performance          VARIOUS
                            Audit
                       DEF000859-885
    D23      Inspector General Report re: Semian     4/10/2014
                       DEF000886-897
    D24          Semian Disciplinary Action          4/23/2014
                       DEF000898-904
    D25       Department of Health Statements of     VARIOUS
                    Deficiencies and COPs
                       DEF000905-980
    D26                COP Documents                 VARIOUS
                       DEF000981-987
    D27                  Semian EPR                  7/1/2013-
                       DEF000988-993                 6/30/2014
    D28                  Semian EPR                  7/1/2014-
                       DEF000994-998                 1/04/2015
    D29                  DOH Letter                  9/3/2014
                       DEF001017-1055
    D30          Emails re: DOH Deficiencies          9/3/2014
                       DEF001056-1058
    D31                  DOH Letter                  9/22/2014
                       DEF001069-1088
    D32                Elopement Docs                VARIOUS
                       DEF001097-1102
    D33                  DOH Letter                  10/31/2014
                     DEF001111-001114

                                                                                      4
                      Case 3:17-cv-01183-RDM Document 90 Filed 03/01/20 Page 5 of 8
Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183

    D34              DPW OTL Letter                  11/3/2014
                        DEF001115
    D35                 DOH Letter                   11/12/2014
                      DEF001116-1120
    D36        Monthly Mission Meeting Report        11/6/2014
                      DEF001121-1126
    D37              DPW OLT Letter                  11/3/2014
                      DEF001133-1141
    D38        DMVA Memo re: DOH License             11/17/2014
                        DEF001142
    D39                 DOH Letter                   12/9/2014
                        DEF001164
    D40                 DOH Letter                    12/14/14
                        DEF001165
    D41                 DOH Letter                    12/12/14
                        DEF001166
    D42                 DOH Letter                   12/9/2014
                        DEF001167
    D43                 Semian EPR                  07/01/2014-
                      DEF001171-1175                01/04/2015
    D44          Monthly Mission Meeting             3/5/2015
                      DEF001176-1180
    D45                 Semian EPR                   7/1/2014-
                      DEF001181-1185                 6/30/2015
    D46                 Semian EPR                   7/1/2014-
                      DEF001190-1194                 6/30/2015
                                                                                      5
                      Case 3:17-cv-01183-RDM Document 90 Filed 03/01/20 Page 6 of 8
Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183

    D47              DPW OLT Letter                   8/13/15
                      DEF001195-1200
    D48           DMVA Homes Statistics              VARIOUS
                      DEF001203-1278
    D49              EEOC Paperwork                  5/31/2016
                      DEF001284-1299
    D50                 PHRC File                    VARIOUS
                      DEF001300-1483
    D51               Semian OPF File                VARIOUS
                      DEF001483-1563
    D52        WOC – Quality Assurance Risk
                   Management Director
                      DEF001565-1566
    D53       DOH Survey Deficiency Summary
                      DEF001567-1572
    D54             Semian Pay History
                        DEF001573
    D55        List of MV Home Separations
                      DEF001574-1579
    D56            Organizational Charts
                      DEF001598-1627
    D57         Summary of DOH Surveys

    D58        Ruscavage Memo for Record re:          9/5/2014
                      Semian meeting
                     DEF001059-1062
                                                                                      6
                      Case 3:17-cv-01183-RDM Document 90 Filed 03/01/20 Page 7 of 8
Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183

    D59           Monthly Mission Meeting            8/28/2014
                     DEF001063-1066
    D60        Ruscavage Memo for Record re:         9/11/2014
                      Semian meeting
                     DEF001067-1068
    D61           Monthly Mission Meeting            10/2/2014
                     DEF001091-1096
    D62           Monthly Mission Meeting            10/6/2014
                     DEF001103-1106
    D63        Ruscavage Memo for Record re:         11/4/2014
                      Semian Meeting
                     DEF001107-1110
    D64        Ruscavage Memo for Record re:         11/6/2014
                      Semian Meeting
                     DEF001127-1132
    D65         Elopement sign-ins and emails         Various
                     DEF001143-1151
    D66        Ruscavage Memo for Record re:         12/4/2014
                      Semian Meeting
                     DEF001156-1163
    D67        Ruscavage Memo for Record re:         7/23/2015
                      Semian Meeting
                     DEF001186-1187
    D68        Ruscavage Memo for Record re:         5/29/2015
                      Semian Meeting
                     DEF001188-1189


                                                                                      7
                       Case 3:17-cv-01183-RDM Document 90 Filed 03/01/20 Page 8 of 8
Abbreviated Case Name: Semian v. DMVA
Docket No.: 3:17-CV-1183

    D69                    Semian EPR               2/2013-6/2013
                     DEF001546-001548
    D70          Ruscavage Memo re: Semian            7/30/2014
                        DEF000067
    D71       Semian Termination & SERS letters     10/29/2015 &
                                                     11/23/2015




                                                                                       8
